DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 11 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 9, the limitation “the cross-sectional area varies as a function of the lateral extent of the at least two flow channels between an end adjacent to the inlet area and an opposite end of the at least two flow channels, where flow channels having a greater lateral extent have a greater cross-sectional area” is indefinite, in context, since the aforementioned limitations do not correlate with the instant specification. “Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification…. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”. See MPEP 2173.03. Paragraph 7 of the instant specification states, “The cross-sectional area of the flow channels may change across the lateral extent of the plate with at least some of the flow channels that extend laterally farther from the inlet area having a greater cross-sectional area than some of the flow channels that do not extend as far laterally from the inlet area”, wherein no such function or direct correlation is presented, it appears as though there is only a comparison between two flow channels regarding the cross sectional area. For Examination purposes and in accordance with the specification and drawings, the cross-sectional area varies as a function of the lateral extent of the at least two flow channels between an end adjacent to the inlet area and an opposite end of the at least two flow channels, where flow channels having a greater lateral extent have a greater cross-sectional area”, will be interpreted as –the cross-sectional area of a first flow channel is greater than the cross-sectional area of a second flow channel, wherein the first flow channel extends laterally farther from the inlet area compared to the lateral extent of the second flow channel from the inlet area--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (Translation of Japanese Patent Document JPH0989482A) hereinafter referred to as Nakamura.
[AltContent: textbox (Secondary Distribution Region)]
[AltContent: arrow]
[AltContent: textbox (Longitudinal Centerline)][AltContent: textbox (Lateral Direction)][AltContent: textbox (Reference Plane)][AltContent: arrow][AltContent: connector][AltContent: connector]
[AltContent: textbox (Heat Transfer Zone)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sub Region)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: connector][AltContent: textbox (Primary Distribution Region)][AltContent: arrow][AltContent: textbox (Imaginary Line)][AltContent: rect][AltContent: connector]
    PNG
    media_image1.png
    299
    218
    media_image1.png
    Greyscale

Nakamura Figure 1

Regarding Claim 1, Nakamura discloses a plate for a heat exchanger having a longitudinal centerline (shown in annotated figure 1), 
a reference plane parallel to the longitudinal centerline (shown in annotated figure 1, wherein the plane extends parallel to the direction of the “Longitudinal Centerline”), and 
multiple corrugations (shown in figure 1, corrugations being situated on the heat exchange area of the plate) provided in the plate that define flow channels through which fluid flows (shown in figure 1, see also ¶ [2] for an explanation of the fluid distribution within the heat exchanger),  
at least some of the corrugations are intersected by the reference plane (shown in annotated figure 1, wherein the corrugations extend vertically to and from the reference plane thereby intersecting said reference plane), wherein 
over at least a portion of a surface area of the plate at least some of the corrugations are arranged in sub-regions that have a longitudinal length (shown in figure 1, being the sections of parallel corrugations, wherein these sections have a longitudinal length in the main heat exchange area) and the corrugations of each sub region are at the same angle relative to the longitudinal centerline (shown in annotated figure 1), and 
the corrugations of adjacent sub-regions are at different angles from each other (shown in annotated figure 1, wherein the sections of parallel corrugations in the main heat exchange area have different angles), and wherein the corrugations in adjacent 
are arranged so that an imaginary straight line cannot be drawn that includes or intersects each junction between adjacent sub-regions (shown in annotated figure 1).
Regarding Claim 2, Nakamura further discloses a lateral direction is defined perpendicular to the longitudinal centerline (shown in annotated figure 1) and the reference plane is parallel to both the lateral direction and longitudinal centerline (shown in annotated figure 1, wherein the reference plane extends in both the longitudinal and lateral directions), and wherein the junctions of the adjacent sub-regions are arranged with some on one side and some on another side of an imaginary line parallel to the longitudinal centerline and extending along the reference plane (shown in annotated figure 1).
Regarding Claim 16, Nakamura further discloses the junctions are staggered so that some junctions are on one side of the longitudinal centerline and some junctions are on the other side of the longitudinal centerline (shown in annotated figure 1, wherein some of the junctions along the corrugations are on the left side of the annotated “Longitudinal Centerline” and some of the junctions are found on the right side of the annotated “Longitudinal Centerline”).
Regarding Claim 17, Nakamura further discloses the junctions are arranged so that a line intersecting the junctions crosses over an imaginary straight line (see the “Imaginary Line” shown in annotated figure 1) multiple times (shown in annotated figure 1).
Regarding Claim 18, Nakamura further discloses the imaginary straight line (see the “Imaginary Line” shown in annotated figure 1) is parallel to the longitudinal centerline (shown in annotated figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (Translation of Japanese Patent Document JPH0989482A) as applied in Claims 1-2 and 16-18 above and in further view of Zorzin et al. (US PG Pub. 20110083833) hereinafter referred to as Zorzin.
Regarding Claim 3, although Nakamura further discloses the plate includes an inlet area from which fluid enters the flow channels defined by the corrugations (shown in figure 1, wherein the fluid enters the weir (3) via the port holes (2)), a heat transfer zone (shown in annotated figure 1, being the heat exchange area not including the Secondary Distribution Region”) and distribution zone (triangular weir (4) and the “Secondary Distribution Region” shown in annotated figure 1) located between the inlet area and the heat transfer zone (shown in annotated figure 1), wherein the distribution zone includes a primary distribution region (4), and 
the distribution zone includes at least one secondary distribution region (shown in annotated figure 1) located between the primary distribution region and the heat transfer zone (shown in annotated figure 1), and wherein the secondary distribution region has corrugations that at least partially define flow channels (shown in annotated figure 1), Nakamura fails to explicitly disclose corrugations extend at an angle of at least 30 degrees relative to the longitudinal centerline, a primary distribution region with corrugations that at least partially defining flow channels that extend across at least a portion of a lateral extent of the plate where the lateral extent is defined perpendicular to the longitudinal centerline and the secondary distribution region has corrugations that at least partially define flow channels that include a transition at a non-zero angle from the flow channels defined by the corrugations in the primary distribution region.
Zorzin, also drawn to a plate heat exchanger having different heat exchange sections, teaches corrugations extend at an angle of at least 30 degrees relative to the longitudinal centerline (“The angle of the corrugated W shape is preferably between 50 and 70 degrees with respect to the vertical axis of the heat exchanger.  The interior angle of a chevron is thus between 100 and 140 degrees”, ¶ [47]), a primary distribution region (103) with corrugations that at least partially defining flow channels (shown in figure 2) that extend across at least a portion of a lateral extent of the plate (shown in figure 2) where the lateral extent is defined perpendicular to the longitudinal centerline The interior angle of the chevrons of the heat exchange area may be the same as the chevrons of the first distribution area, or it may be somewhat smaller.  Other angles are plausible but it is important that the interior angle of the chevrons is obtuse.  The friction factor of the heat exchange passage depends e.g. on the interior angle of the chevron shape together with the number of direction changes”, ¶ [47]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Nakamura with the aforementioned limitations, as taught by Zorzin, the motivation being to control the friction factor within the plate heat exchanger thereby regulating heat exchange while mitigation degradation or failure of the plate heat exchanger due to excess pressure.         
Regarding Claim 4, Nakamura further discloses the longitudinal dimension of the secondary distribution region is the same across the width of the plate (shown in annotated figure 1).
Regarding Claim 5, Nakamura further discloses the secondary distribution region includes multiple sections and each section extends less than one-third of the lateral extent of the plate (shown in annotated figure 1, being the outermost sections of the similarly angled corrugations within the annotated “Secondary Distribution Region”).
Regarding Claim 6, although in the embodiment of figure 1 Nakamura fails to explicitly disclose each section of the multiple sections includes corrugations at a different angle than the sections immediately adjacent to said each section, Nakamura 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the embodiment of figure 1 of Nakamura with multiple corrugated sections, as taught by Zorzin in the embodiment of figure 7, the motivation being to control the friction factor within the plate heat exchanger or rather the pressure drop that occurs by the addition of multiple corrugation sections, thereby regulating heat exchange.         

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (Translation of Japanese Patent Document JPH0989482A) as applied in Claims 1-2 and 16-18 above and in further view of Yoshida et al. (USP 6394178) hereinafter referred to as Yoshida.
Regarding Claim 7, although Nakamura further discloses an inlet area (3) via which fluid is introduced into the flow channels (shown in figure 1), and a distribution zone (4) that is located adjacent to the inlet area (shown in figure 1), Nakamura fails to disclose a distribution zone which includes corrugations that extend from the inlet area both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline and wherein the corrugations in the distribution zone define at least two flow channels the at least two flow channels have different cross-sectional areas.
The plurality of ribs (51 through 58) may be formed so that the rib (53 through 56) intermediate the ends of the rib set is broader than the rib (51, 52, 57, 58) closer to the ends of the rib set”, col. 4 ll. 4-7, wherein the channels are formed between the ribs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Nakamura with at least two flow channels having different cross-sectional areas, as taught by Yoshida, the motivation being to uniformly distribute the working fluid from the inlet to decrease pressure drop and provide a uniform heat exchange.         
Regarding Claim 8, a modified Nakamura further teaches the cross-sectional area of the flow channels change across the lateral extent of the plate (shown in figure 7 of Yoshida, see also col. 4 ll. 4-7) with at least some of the flow channels that extend laterally farther from the inlet area having a greater cross-sectional area than some of the flow channels that do not extend as far laterally from the inlet area (shown in figure 7 of Yoshida, wherein the narrower ribs are positioned further along the lateral direction relative to the port thereby creating a wider channel for uniform fluid flow).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (Translation of Japanese Patent Document JPH0989482A) and in further view of Yoshida et al. (USP 6394178), hereinafter referred to as Yoshida.
Regarding Claim 9, Nakamura discloses a plate for a heat exchanger having a longitudinal centerline and laterally spaced apart side edges that extend longitudinally (shown in annotated figure 1), 
a reference plane parallel to the longitudinal centerline and extending laterally (shown in annotated figure 1, wherein the plane extends parallel to the direction of the “Longitudinal Centerline”), and 
corrugations (shown in figure 1, corrugations being situated on the heat exchange area of the plate) that define flow channels through which fluid flows (shown in figure 1, see also ¶ [2] for an explanation of the fluid distribution within the heat exchanger), 
an inlet area defined at least in part by the plate via which fluid is introduced into the flow channels (2, shown in figure 1), 
a distribution zone (4) located adjacent to the inlet area (shown in figure 1).
Nakamura fails to explicitly disclose corrugations in the distribution zone that extend from the inlet area both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline and the corrugations in the distribution zone define at least two flow channels that have different cross-sectional areas, wherein: 1) the cross-sectional area varies as a function of the depth of the flow passages, where the depth is perpendicular to the reference plane, or 2) the cross-sectional area varies as a function of the lateral extent of the at least two flow channels 
Yoshida, also drawn to a plate heat exchanger having channels, teaches corrugations in the distribution zone that extend from the inlet area both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline (54-58, shown in figure 7) and the corrugations in the distribution zone define at least two flow channels that have different cross-sectional areas (“The plurality of ribs (51 through 58) may be formed so that the rib (53 through 56) intermediate the ends of the rib set is broader than the rib (51, 52, 57, 58) closer to the ends of the rib set”, col. 4 ll. 4-7, wherein the channels are formed between the ribs), wherein: the cross-sectional area varies as a function of the lateral extent of the at least two flow channels between an end adjacent to the inlet area and an opposite end of the at least two flow channels (shown in figure 7, wherein the flow channels are formed adjacent the porthole and extend to an end away from the respective porthole), where flow channels having a greater lateral extent have a greater cross-sectional area (shown in figure 7, wherein the flow channels have a sequentially greater cross sectional area between the ribs (54-58) that have a greater lateral extent or rather than extend to a point that is laterally further from the left edge of the plate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Nakamura with the aforementioned limitations, as taught by Yoshida, the motivation being to uniformly distribute the 
Regarding Claim 11, a modified Nakamura further teaches the corrugations in the distribution zone extend to peaks that are at the same distance from reference plane (shown in figure 3, wherein corrugations have the same height or rather that the peaks of the corrugations extend the same distance from the plate body in order to contact an adjacent plate to negate leakage of working fluid).

Claims 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (Translation of Japanese Patent Document JPH0989482A) and in further view of Andersson et al. (USP 3783090), hereinafter referred to as Andersson.
Regarding Claim 9, Nakamura discloses a plate for a heat exchanger having a longitudinal centerline and laterally spaced apart side edges that extend longitudinally (shown in annotated figure 1), 
a reference plane parallel to the longitudinal centerline and extending laterally (shown in annotated figure 1, wherein the plane extends parallel to the direction of the “Longitudinal Centerline”), and 
corrugations (shown in figure 1, corrugations being situated on the heat exchange area of the plate) that define flow channels through which fluid flows (shown in figure 1, see also ¶ [2] for an explanation of the fluid distribution within the heat exchanger), 

a distribution zone (4) located adjacent to the inlet area (shown in figure 1).
Nakamura fails to explicitly disclose corrugations in the distribution zone that extend from the inlet area both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline and the corrugations in the distribution zone define at least two flow channels that have different cross-sectional areas, wherein: 1) the cross-sectional area varies as a function of the depth of the flow passages, where the depth is perpendicular to the reference plane, or 2) the cross-sectional area varies as a function of the lateral extent of the at least two flow channels between an end adjacent to the inlet area and an opposite end of the at least two flow channels, where flow channels having a greater lateral extent have a greater cross-sectional area.
Andersson, also drawn to a plate heat exchanger having channels, teaches corrugations in the distribution zone (shown in figure 18 being between the plates (P1 and P2)) that extend from the inlet area (13) both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline (shown in figures 18-21) and the corrugations in the distribution zone define at least two flow channels that have different cross-sectional areas, wherein: 1) the cross-sectional area varies as a function of the depth of the flow passages, where the depth is perpendicular to the reference plane, (shown in figures 19-21, wherein the flow channels have a varied depth depending on the respective distance from the flow inlet, “S”, “S-a” and “S+a” in figures 19-21).
a greater flow resistance will arise in the area K of the distribution surfaces (see FIG. 19) than in the areas L (FIG. 20) and M (FIG. 21).  By suitable forming of the distribution surfaces F and H, it is thus possible to obtain a desired distribution of liquid entering through the inlet 13 (or the inlet 15) over the entire width of the plates Pl and P2” (col. 5 ll. 70-col. 6 ll. 2).         
Regarding Claim 11, a modified Nakamura further teaches the corrugations in the distribution zone extend to peaks that are at the same distance from reference plane (shown in figure 3, wherein corrugations have the same height or rather that the peaks of the corrugations extend the same distance from the plate body in order to contact an adjacent plate to negate leakage of working fluid). Further taught by Andersson in at least figures 18-21).
Regarding Claim 19, a modified Nakamura further teaches the width of each of the at least two flow channels is the same (shown in figures 18-21, being width across the flat horizontal portions of the flow passages).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (Translation of Japanese Patent Document JPH0989482A) in further view of Nilsson et al. (US PG Pub. 20150247682) hereinafter referred to as Nilsson.
Regarding Claim 12, Nakamura discloses a plate for a heat exchanger having a longitudinal centerline (shown in annotated figure 1), 
Longitudinal Centerline”), and 
corrugations (shown in figure 1, corrugations being situated on the heat exchange area of the plate) that extend at an angle relative to the longitudinal centerline and define flow channels through which fluid flows (shown in figure 1, see also ¶ [2] for an explanation of the fluid distribution within the heat exchanger), 
an inlet area defined at least in part by the plate via which fluid is introduced into the flow channels (2, shown in figure 1), 
a distribution zone (4) located adjacent to the inlet area and
a heat transfer zone (shown in figure 1, being the entire heat exchange area) longitudinally adjacent to the distribution zone (shown in figure 1), wherein the heat transfer zone includes corrugations (shown in figure 1, corrugations being situated on the heat exchange area of the plate) that are arranged so that an imaginary line (shown in annotated figure 1) drawn along the lateral extent of the heat transfer zone and parallel to the longitudinal centerline will intersect with corrugations arranged at at least two different angles relative to the imaginary line (shown in annotated figure 1, wherein the “Imaginary Line” and passes through corrugations of two different angles) wherein
the corrugations in the heat transfer zone are arranged in sub-regions that have a longitudinal length (shown in annotated figure 1) and the corrugations of each sub region are at the same angle relative to the longitudinal centerline (shown in annotated figure 1), and the corrugations of adjacent sub-regions are at different angles from each other (shown in annotated figure 1), and wherein 

Nakamura fails to explicitly disclose corrugations in the distribution zone that extend from the inlet area both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline.
Nilsson, also drawn to a plate heat exchanger having different heat exchange sections, teaches corrugations in the distribution zone (46) that extend from the inlet area both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline (shown in figure 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Nakamura with corrugations in the distribution zone that extend from the inlet area both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline, as taught by Nilsson, the motivation being to uniformly distribute the working medium throughout the entire width of the heat exchanger plate for decreased pressure drop while providing attachment points between the plates for a more rigid heat exchanger that can withstand a higher level of pressure.         
Nakamura fails to explicitly disclose an imaginary line drawn anywhere along the lateral extent of the heat transfer zone and parallel to the longitudinal centerline will intersect with corrugations arranged at at least two different angles relative to the imaginary line.
The second area 48 has both a spreading function as well as a heat transfer function”, (¶ [29]), wherein the addition of a second corrugation pattern of Nilsson to Nakamura would provide the same benefit of further spreading the working medium for uniform heat exchange and lessening pressure drop.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Nakamura with an imaginary line drawn anywhere along the lateral extent of the heat transfer zone and parallel to the longitudinal centerline will intersect with corrugations arranged at at least two different angles relative to the imaginary line, as taught by Nilsson, the motivation being to further spread the working fluid along the width of the plate thereby regulating pressure drop while mitigating degradation or failure of the plate heat exchanger due to excess pressure.         
Regarding Claim 13, a modified Nakamura further teaches the corrugations in the heat transfer zone (shown in figure 1) are arranged in sub-regions that have a longitudinal length (shown in annotated figure 1) and the corrugations of each sub region are at the same angle relative to the longitudinal centerline (shown in annotated figure 1), and the corrugations of adjacent sub-regions are at different angles from each 
Regarding Claim 14, Nakamura further discloses the corrugations of different sub-regions meet at junctions and the junctions between two sub-regions are not aligned longitudinally (shown in annotated figure 1).
Regarding Claim 15, Nakamura further discloses the junctions do not include corrugations from four different angles (shown in annotated figure 1).

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9 at least two flow channels 7 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763